Order unanimously reversed on the law without costs and petition granted. Memorandum: The Erie County Department of *878Social Services appeals from an order dismissing its petition seeking an extension of foster care for Gloria J. We conclude that Family Court failed to consider the factors set forth in Social Services Law § 392 (5-a), and failed to render its decision "in accordance with the best interest of the child” pursuant to Social Services Law § 392 (6). Furthermore, given the positive foster care situation, the best interest of the child requires that the petition be granted. (Appeal from Order of Erie County Family Court, Mix, J. — Extend Foster Care.) Present — Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.